Title: From John Adams to James Maury, 22 September 1816
From: Adams, John
To: Maury, James



Dear Sir
Quincy September 22nd 11816

I thank you for your kind letter of July 30th, and the Quarterly review enclosed with it, & for all your obliging remembrances of me, & civilities to my children & friends.
I had forgotten the first volume, which you say I presented to you in 1787: but as you remember it so well, I pray to you to accept the 2nd. and 3rd which I wish you may remember as long. not indeed for any great value that is in them but as a token of gratitude for your many civilities to me and mine
John Adams